Per Curiam,
Leave to amend the statement of claim was properly *651allowed for the reasons stated in the opinion of the learned judge of the common pleas, making absolute the plaintiff’s rule for that purpose. The question whether the rule of law in this state, which prohibits a common carrier from limiting its liability for negligence, is abrogated by the Interstate Commerce Act, was decided at the trial in accordance with Wright v. Adams Express Co., 43 Pa. Superior Ct. 40, the judgment in which case we have affirmed in an opinion handed down with this, ante, p. 635.
The judgment is affirmed.